Citation Nr: 0619921	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-07 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional accrued benefits, to include 
whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971, including service in the Republic of Vietnam.  
He died in March 2002.  The appellant is his widow. 

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an October 2003 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
that granted the appellant's claim for accrued benefits based 
on an earlier effective date for the veteran's service-
connected diabetes mellitus, rated 20 percent disabling.  The 
appellant disagreed with the basis and amount granted with 
respect to the accrued benefits claim. 

As part of her disagreement, the appellant and her 
representative assert that the accrued benefits claim should 
include consideration of a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
claim and an increased rating claim for diabetes mellitus 
that were pending at the time of the veteran's death.  
However, the RO denied these claims on an accrued benefits 
basis in a May 2002 rating decision.  As this rating was not 
perfected for appellate review, it is final as to these 
claims.  See 38 C.F.R. §§ 20.200, 20.302; 38 U.S.C.A. 
§ 20.1103.  


FINDINGS OF FACT

1.  In March 1999, the Board issued a decision denying the 
veteran's claim for entitlement to service connection for 
PTSD.  Although the veteran appealed this decision, he later 
requested in writing that the appeal be withdrawn.   

2.  The evidence associated with the claims file since the 
RO's final March 1999 decision denying service connection for 
PTSD was not previously before agency decision makers and is 
so significant that it must be considered in order to fairly 
decide the merits of this claim for purposes of accrued 
benefits.

3.  The weight of competent evidence does not show that the 
veteran had post-traumatic stress disorder.


CONCLUSIONS OF LAW

1. The March 1999 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the final March 1999 RO 
determination, in which the RO denied the veteran's claim for 
service connection for PTSD, is new and material, and this 
claim is reopened for purposes of accrued benefits.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for additional accrued benefits, to include 
the claim for service connection for PTSD, are not met.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.1000(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As noted on the title page of this decision, the appellant's 
claim for additional accrued benefits includes the question 
of whether new and material evidence has been submitted to 
reopen a claim for PTSD.  With respect to this issue, the 
Board need not consider the question of VCAA compliance as 
there is obviously no detriment to the veteran as a result of 
any VCAA deficiency in view of the favorable decision below 
with respect to reopening the claim.  See Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).

As to the underlying claim of entitlement to service 
connection for PTSD as well as any additional claims on an 
accrued benefits basis, for the reasons explained in more 
detail below, the Board finds that the passage of the VCAA 
and its implementing regulations does not prevent the Board 
from rendering a decision on this claim at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

VA has fulfilled its duty to notify the claimant in this 
case.  In letters dated in November 2004 and January 2005, as 
well as March 2004, August 2004, February 2005, and June 2005 
supplemental statements of the case, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the November 2004 and January 2005 letters implicitly 
notified the claimant of the need to submit any pertinent 
evidence in her possession.  In this regard, the claimant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
a reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that she 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Additionally, the claimant was explicitly 
advised in the November 2004 letter to submit copes of any 
records in her possession that she had not previously 
provided VA.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Although the notices required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's claim 
in October 2003, "the appellant [was] provided the content-
complying notice to which she [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In the instant appeal, the Board 
finds that the veteran is not prejudiced by a decision at 
this time in view of the Board's decision to deny the claim 
for additional accrued benefits.  Thus, there is no 
disability rating or effective date that will be assigned for 
the claimed disabilities.  

The Board also finds that all necessary development has been 
accomplished. The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim.  The claimant was also 
provided with the opportunity to attend a hearing, but 
declined. The claimant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
this regard, the record shows that the RO made repeated 
requests to obtain identified medical records from Banner 
Behavioral Health Center, including the letters sent to the 
claimant in November 2004 and January 2005 requesting 
additional information and evidence.  However, the RO was 
informed by Banner Behavioral Health Center in April 2005 
that there was no evidence in their files that the veteran 
had been treated at that facility.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in this 
claim for service connection for additional accrued benefits, 
and that adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
claimant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Facts

The veteran's service personnel records (DD Form 214) shows 
that he served a tour in Vietnam and his military 
occupational specialty was that of a heavy vehicle driver.  
His decorations included the Bronze Star Medal w/V device.  

In January 1972, approximately one year after the veteran's 
discharge from service, he underwent a VA neuropsychiatric 
examination for a claimed nervous disability.  He was 
diagnosed as having heroin addiction.  During a February 1972 
VA social work examination that same month, the veteran 
reported that he had served in the Republic of Vietnam where 
he had been assigned to a helicopter landing zone and his 
principal duties were guard duties.  He reported no 
significant problems in service.  He did report occasional 
flashbacks that he attributed to earlier use of LSD.  

In March 1982, the veteran was hospitalized at a VA medical 
facility because of mixed drug and alcohol abuse.  He 
reported abusing drugs and alcohol since he came out of 
service.  He was noted to have a prosthetic left eye.

In September 1998, the veteran filed a claim for service 
connection for PTSD.  

In October 1998, the veteran underwent a VA intake evaluation 
at a mental health center for depression.  He reported that 
his primary detail in service had been to "haul trash within 
the compound at a dump site." He also said that "he was 
completely 'stoned' most of it."  He added that he "vaguely 
remembers that the compound was attacked several times, but 
[he] does not have a good specific memory of these attacks 
due to being high and intoxicated at the time."  He was 
diagnosed as having polysubstance abuse in sustained 
remission and major depression, moderate, improved.  The 
report also notes that he had loosening of one eye in a 
hunting accident.

In December 1998, the veteran attended a Life Management 
Group at a VA mental health clinic for the first time.  He 
reported heavy alcohol and drug use since Vietnam, and did 
not discuss any particular stressors.  

In a March 1999 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  

During a VA psychiatric examination in August 1999, the 
veteran reported that he had been a truck driver in Vietnam 
and was not wounded.  He described being overrun when some 
Vietnamese cut the fence and came though.  He said there were 
about 137 Vietnamese between the fence that were killed, and 
they did not overrun the place.  He said he held one man as a 
POW, along with other prisoners, and reported getting a 
bronze star for the fence incident.  He described some 
casualties and reported seeing body parts after the Americans 
fired a shell into a bunker that had Americans in it, but 
said he doesn't remember much of it.  He said he took drugs 
and was numb most of the time he was over there.  
Postservice, he said he used to drive a truck and was a 
roofer.  He said he didn't like being around people and got 
depressed sometimes, but didn't cry.  The examiner rendered 
an impression of polysubstance abuse in some remission, major 
depression, and antisocial personality.  He relayed that the 
veteran had a situation in Vietnam where there were incoming 
rounds and he was given a Bronze Star with V for holding a 
POW, but said the veteran did not describe the incident with 
any stress.  He said that, in fact, the veteran discounted 
most of it by saying he didn't remember much of it and was 
"stoned" most of the time.  He concluded by opining that 
these things were not enough for a PTSD diagnosis.  

In February 2000, the veteran requested in writing that his 
appeal for PTSD be withdrawn.

In June 2000, the veteran filed a claim to reopen service 
connection for PTSD.

Also in June 2000, the veteran underwent psychological 
testing at a VA medical facility where he reported that he 
had been a truck driver in Vietnam.  He said he also did 
guard duty at base camps and thinks he may have PTSD because 
of frequent nightmares about Vietnam.  The examiner noted 
that the test findings, which did not include PTSD findings, 
were considerably complicated, and possibly invalidated, due 
to the veteran's spouse filling out most of the 
questionnaires.

During a September 2000 hearing before a Decision Review 
Officer at the RO, the veteran testified that he caught 
malaria in service and said a few pieces of shrapnel hit him.  
He also said he picked up bodies, not knowing they were dead.

In a November 2000 rating decision, the RO denied the 
veteran's application to reopen a claim for service 
connection for PTSD

A March 2001 VA outpatient record notes, among other things, 
a history of PTSD and depression.  This record was signed by 
a GI attending.  

In June 2001, the veteran underwent a VA examination for 
diabetes mellitus.  The examiner concluded that the veteran 
had no definite peripheral neuropathy or nephropathy or 
retinopathy from his diabetes.

In October 2001, the veteran underwent a VA psychiatric 
consultation.  He was noted to have HCV cirrhosis and was 
presently with the Richmond VA for a liver transplant.  He 
complained of depression with multiple stressors including 
not being able to work, financial problems, and health status 
limiting activity.  He said he had been having trouble 
sleeping and was having nightmares.  He was noted to be in 
declining health and was to be referred to Mental Health for 
assessment and possible treatment of depression.  

During a VA examination in November 2001 for hepatitis C, the 
examiner noted that the veteran's drug abuse began at age 17 
with marijuana and by 19 he was using multiple drugs 
including LSD and Heroin.  The examiner said that the veteran 
was "clearly abusing both alcohol and drugs both before as 
well as while in the service." 

Terminal hospital records show that the veteran was admitted 
to a VA hospital in February 2002 with a several day history 
of shortness of breath, weakness and increased abdominal 
girth.  He died 16 days later.

The veteran's death certificate shows that he died in March 
2002 at age 54 of respiratory failure, due to end stage liver 
disease, due to hepatorenal syndrome, due to hepatitis C.  
Substance abuse (IV drug and Etoh) was a condition that 
contributed to death but not to the underlying causes noted 
above.

In October 2004, the RO received additional VA medical 
records showing treatment in April and May 1982 and January 
1985.  These records are replete with diagnoses of substance 
and alcohol abuse.  They also include an April 13, 1982, VA 
Medical Certificate containing the veteran's report that he 
had been discharged the day before, was not ready, and wanted 
to be re-hospitalized.  He reported having nightmares of 
Vietnam, flashbacks and insomnia.  He denied suicidal 
thoughts and said his living arrangements fell through.  He 
was diagnosed as having PTSD, and then assessed as having 
adjustment disorder with mixed emotional features and poly 
drug abuse and alcohol abuse.  The physician noted that the 
veteran immediately returned to drinking and drug use 9 
(after his hospital discharge) and continued to have 
nightmares and flashbacks of Vietnam.  He was admitted to 
psychiatry.  Another VA Consultation Sheet, dated April 15, 
1982, contains a provisional diagnosis of PTSD.  

According to the VA hospital summary, the veteran had been an 
inpatient from April 13, 1982, to April 17, 1982.  It is 
noted that his last hospitalization had been from March 26, 
1982, to April 12, 1982, and involved an uneventful 
detoxification.  The veteran was diagnosed as having mixed 
drug and alcohol dependence, continuous and antisocial 
personality disorder.  He was also diagnosed as having a left 
artificial eye.

The veteran was again hospitalized at a VA medical facility 
from April 17, 1982, to May 25, 1982, and from January 12, 
1985, to January 25, 1985.  He was diagnosed during both 
admissions as having substance abuse and alcohol abuse.  

Additional VA treatment records were also submitted to the RO 
in April 2005.  
Most of these records are duplicates of records previously 
submitted.  

III.  Analysis

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c) (2005).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  
Applications for accrued benefits must be received within one 
year after the date of the veteran's death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).  In this case, the appellant 
filed an initial claim for accrued benefits in April 2002 
which was within one year of the veteran's March 2002 death.

The Board notes that the statute above was amended in January 
2003 to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in March 2002, the appellant's claim must be considered under 
the version of 38 U.S.C.A. § 5121(a) previously in effect, 
which limited eligibility for accrued benefits to a two-year 
period.

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of his 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  See 38 
U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) 
(2005); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA records are deemed to be constructively in the possession 
of VA adjudicators and must be obtained).

A.  New and Material Evidence

The veteran's initial claim for service connection for PTSD 
was denied in March 1999.  Although the veteran perfected an 
appeal of the March 1999 decision, he subsequently requested 
in writing in February 2000 that the appeal be withdrawn.  
See 38 C.F.R. § 20.204.  Thus, the March 1999 decision is 
final.  38 U.S.C.A. § 20.1103; 38 C.F.R. §§ 20.200, 20.302.  
In June 2000, the veteran filed an application to reopen the 
previously denied claim of entitlement to service connection 
for PTSD.    

In November 2000, the RO denied the veteran's June 2000 
application to reopen the claim for entitlement to service 
connection for PTSD.  The veteran initiated an appeal of this 
decision prior to his demise.  Accordingly, because this 
claim was pending at the time of the veteran's death, it will 
be considered for purposes of accrued benefits.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.1000.  It should be noted, however, 
that the RO determined in a March 2004 SSOC that the correct 
issue for accrued benefit purposes was that of entitlement to 
service connection for PTSD rather than whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for PTSD.  The Board 
disagrees as is explained above, and finds that the March 
1999 rating decision is final.  Thus, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992). The 
Board concludes the veteran is not prejudiced by its 
consideration of the issue since the claim is being reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  The Board notes that 38 C.F.R. § 
3.156(a) (2005) was revised after the appellant filed the 
claim that is the basis for the appeal on these issues.  
However, the prior version of this regulation applies in this 
case because the appellant filed the claim before the 
effective date of the revised regulation (August 29, 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

The basis of the RO's March 1999 denial of the claim for 
service connection for PTSD was that the medical evidence did 
not show a diagnosis of PTSD.  However, the additional 
medical evidence received since that denial does contain 
diagnoses of PTSD.  Specifically, additional VA medical 
records were submitted to the RO in 2004 that reflect 
diagnoses of PTSD rendered in 1982.  The new evidence at 
least "contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the veteran's 
claimed psychiatric disorder.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

Accordingly, the Board finds that the evidence received 
subsequent to March 1999 is new and material and serves to 
reopen the claim for service connection for PTSD. 

B.  PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) 
(2005). Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  However, where VA determines that the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat with the enemy but the claimed stressor 
is not related to such combat, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence that corroborates the veteran's account as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (2005); Cohen v. Brown, 
10 Vet. App. 128 (1997).

Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal, when awarded with a Combat "V" 
device.  In this case, the veteran's DD 214 shows that he was 
awarded the Bronze Star Medal with "V" device thus 
indicating combat.  38 C.F.R. § 3.304(f).

Thus, the pivotal question in this case is whether the 
veteran had a current diagnosis of PTSD in accordance with 
DSM-IV prior to his death.  The Board finds that the weight 
of medical evidence is against such a diagnosis.  

The evidence shows that the veteran had been hospitalized on 
numerous occasions in the early 1980s for substance abuse 
problems and depression and had been treated for many years 
on an outpatient basis for these problems.  Of the numerous 
medical records on file, only three refer to a diagnosis of 
PTSD.  The first record was signed by a GI attending in March 
2001 who noted, among other things, that the veteran had a 
history of PTSD.  The other two diagnoses, rendered in April 
1982, provide no evidence of any psychiatric diagnostic 
testing done to arrive at the diagnoses.  Instead, the 
diagnoses appear to be based on the veteran's self-reported 
history.  One diagnosis of PTSD, dated April 13, 1982, was 
made when the veteran presented for readmission to the 
hospital.  He had just been discharged the previous day and 
said that he was not ready and that his living arrangement 
fell through.  He reported having nightmares and flashbacks 
of Vietnam, but provided no further detail.  The other 
diagnosis was a provisional diagnosis made two days later, on 
April 15, 1982.  However, the actual inpatient hospital 
summary, covering the period from April 13, 1982, to April 
17, 1982, does not contain a diagnosis of PTSD; rather, it 
reflects diagnoses of mixed drug and alcohol dependence, 
continuous, and antisocial personality disorder.  Thus, the 
Board does not find these diagnoses to be persuasive, 
particularly when considering that the other multiple 
hospital discharge reports and VA outpatient records do not 
contain PTSD diagnoses.  

There is also the August 1999 VA psychiatric examination 
report that specifically addressed the question of whether or 
not the veteran had PTSD.  Although, as the appellant's 
representative pointed out, the examiner did not indicate 
whether or not he reviewed the veteran's claims file, he did 
accurately relay the veteran's history, acknowledge the 
veteran's combat stressors, and thoroughly examined the 
veteran before concluding that the veteran did not suffer 
from PTSD.  He explained that the veteran took drugs and was 
"numb" most of the time in Vietnam and did not describe his 
stressors with any stress.  

For the foregoing reasons, the Board finds that the weight of 
medical evidence does not establish a PTSD diagnosis.  
Service connection cannot be established without the presence 
of the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

The Board has also considered the appellant's 
representative's June 2005 memorandum and article regarding a 
relationship between the veteran's drug and alcohol abuse and 
PTSD.  However, as previously noted, the adjudication of the 
claims for accrued benefits must be made based upon the 
evidence on file at the time of the veteran's death 
(including any VA medical records that must be deemed to have 
been constructively on file at that time.  See 38 U.S.C.A. 
§ 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) (2005); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992)).  As the 
evidence submitted by the appellant's representative in June 
2005 was not on file at the time of the veteran's death, it 
cannot be considered in regard to this accrued benefits 
claim.  Furthermore, the evidence is not relevant in view of 
the Board's finding that the veteran did not have PTSD.

Lastly, in written argument in November 2003, the veteran's 
representative raised a claim for service connection for a 
right eye disability claimed as secondary to the veteran's 
service-connected diabetes mellitus, for purposes of accrued 
benefits.  While the veteran did indeed file such a claim in 
January 2001, the Board finds that the evidence does not 
support such a claim.  In other words, the medical evidence 
does not show that the veteran had a right eye disability 
proximately related to his service-connected diabetes 
mellitus.  See 38 C.F.R. § 3.310(a).  Rather, the medical 
records note only that the veteran had a prosthetic left eye 
due to a hunting accident.  Moreover, results of a June 2001 
diabetes mellitus VA examination revealed that the veteran 
had no definite peripheral neuropathy or nephropathy or 
retinopathy from his diabetes.  

In view of the foregoing, the weight of evidence is against 
the appellant's claim for additional accrued benefits, to 
include the claim for service connection for PTSD.  As such, 
the benefit of the doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD for purposes of accrued 
benefits.  To this extent, the appeal is allowed.

Entitlement to additional accrued benefits, to include the 
claim for service connection for PTSD, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


